Citation Nr: 0616000	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to service connection for claimed erectile 
dysfunction (ED), to include as secondary to the service-
connected type II diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested ED in service 
or for many years thereafter.   

2.  The currently demonstrated ED is not shown to be due to 
any event or incident of the veteran's period of active 
service.  

3.  The currently demonstrated ED is not shown to have been 
caused or aggravated by his service-connected type II 
diabetes mellitus.  



CONCLUSION OF LAW

The veteran's disability manifested by ED is not due to 
disease or injury that was incurred in or aggravated by 
service, nor is it proximately due to or the result of the 
service-connected type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, including Social Security 
Administration records, and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  II.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records are entirely negative 
for sexual dysfunction.  The only in-service treatment of the 
genital region, from April 1970, concerned swelling and 
dermatitis of the penis, but no ED per se was noted.

Subsequent to service, in April 1997, the veteran reported 
decreased sexual desire in conjunction with private treatment 
for Parkinson's disease.  He reiterated this complaint 
several times in the following months.  

In March 1999, he described sexual dysfunction over the past 
three months, with an erection that failed him after a few 
minutes.  However, in May 1999, he indicated that Viagra was 
"very helpful for sexual dysfunction."  

In January 2002, the veteran was afforded a VA examination, 
with an examiner who reviewed the "C-file as well as the 
entire chart that was available."  This examiner described 
the veteran's past treatment for ED and diabetes mellitus in 
detail and confirmed the ED diagnosis, by history.  

The examination covered both a physical examination and blood 
testing.  The examiner noted no evidence of peripheral 
neuropathy or peripheral vascular disease that could 
contribute to diabetes mellitus.  

The examiner did, however, note that "[d]iabetes mellitus 
itself [could] contribute partly to the erectile dysfunction 
that the [veteran had]," but no specific information was 
given as to whether such a causal connection actually existed 
in the present case.  

Subsequently, in June 2002, the examiner was contacted to 
clarify his prior examination opinion as to the relationship, 
if any, between diabetes mellitus and ED.  The examiner 
responded that the veteran's ED "[was] not related to 
diabetes per the clinical data available."  

In this case, the Board is aware that the VA examiner 
initially raised the possibility of a causal link between ED 
and type II diabetes mellitus.  However, the examiner did not 
definitively state whether such a link was present in this 
case.  

When requested to provide clarification of this opinion, the 
VA examiner noted that, in the veteran's case, the claimed ED 
was not related to type II diabetes mellitus, based on the 
data available.  

The Board thus cannot find that the VA examination report and 
addendum support the veteran's claim.  Moreover, there is no 
other competent medical evidence of record indicating a 
causal link between ED and any event or incident of service 
or the service-connected type II diabetes mellitus.  

The Board is aware of the argument of the veteran's 
representative, from an August 2005 brief, that the VA 
examination was inadequate.  The representative asserted that 
the addendum opinion was deficient in that it was not 
supported by adequate "reasons and bases" and did not 
incorporate "as likely as not" language.  

The Board disagrees with these assertions, however.  First, 
the Board notes that the examiner's opinion was brief but was 
noted to be based on examination data, and the Board observes 
that the examination report contains copious information as 
to the current disorder.  Moreover, the examiner clearly 
stated in the examination report that the claims file had 
been reviewed.  

Second, the Board notes that there is no requirement in VA 
law and regulations that "as likely as not" language be 
used, particularly here where the examiner stated very 
unambiguously in the examination addendum that no causal 
relationship existed.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2002 Notice of Disagreement.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for ED, and it must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed ED, to include as secondary to 
the veteran's service-connected type II diabetes mellitus, is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


